Citation Nr: 9912422	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
a left hip fracture, on an accrued basis.

2.  Entitlement to a nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to June 
1963.  He died February 25, 1993; the appellant is his 
surviving spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Denver, Colorado.  In connection with her appeal, the 
appellant presented testimony via a videoconference hearing 
in October 1998; a transcript of that hearing is associated 
with the claims file.  She accepted the videoconference 
hearing in lieu of an "in-person" Travel Board hearing.  
See 38 C.F.R. § 20.700(e) (1998).


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claims has been obtained by VA.

2.  Subsequent to private treatment for residuals of a 
subdural hematoma, to include left-sided weakness, the 
veteran was hospitalized at a VA facility beginning April 11, 
1991, for the purposes of rehabilitation therapy.  

3.  VA records indicate that the veteran was a fall risk and 
required assistance with ambulation/activities of daily 
living, and that the veteran agreed to request assistance 
when necessary and not attempt to ambulate on his own.

4.  On April 14, 1991, the veteran was found on the floor of 
his room; he complained of having fallen when he got out of 
bed.

5.  The veteran related his fall to a lack of VA nursing 
assistance when requested and the fact that the bed wheels 
were unlocked, the bed rails not raised and that there was a 
blanket or a wet patch on the floor causing him to slip.

6.  The veteran suffered a fractured left hip requiring 
surgery and rehabilitation as a result of his April 1991 
fall.

7.  The evidence is in relative equipoise with respect to the 
circumstances surrounding the veteran's April 1991 injury.

8.  A claim for VA disability compensation benefits under 38 
U.S.C.A. § 1151 for a left hip fracture was pending at the 
time of the veteran's death on February 25, 1993; the 
evidence of record at that time supported an award of 
compensation effective prior to his death.  


CONCLUSIONS OF LAW

1.  Disability compensation under 38 U.S.C.A. § 1151 for a 
left hip fracture is warranted for accrued benefits purposes.  
38 U.S.C.A. §§ 1151, 5107, 5121 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.358, 3.1000 (1998).

2.  The criteria for entitlement to a VA nonservice-connected 
burial allowance have been met.  38 U.S.C.A. § 2302(a) (West 
1991); 38 C.F.R. § 3.1600(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During the veteran's lifetime, service connection had been 
granted for residuals of a fractured right fifth metacarpal 
and for residuals of a left navicular chip fracture, both 
evaluated as zero percent disabling.  He had no other 
adjudicated service-connected disabilities.  

In a statement dated in October 1991, the veteran indicated 
that he had been hospitalized for 44 days at the Heritage 
Rehabilitation Center due to a stroke.  Heritage records are 
associated with the claims file.  The veteran indicated that 
he was learning to walk again at Heritage and was 
successfully ambulatory prior to transfer/admission to the VA 
hospital in April 1991.  The claims file contains a statement 
from R.B., a physical therapist, to the effect that at the 
time of discharge from Heritage Rehabilitation Center the 
veteran required only "stand by assist."  

The claims file reflects that the veteran was transferred 
from Heritage Rehabilitation Center to the VA Medical Center 
in Denver for continued treatment in April 1991.  A Nursing 
Admission Assessment dated April 11, 1991, reflects that the 
veteran was taking daily walks with help; that his left side 
was weak and that his mobility aids consisted of a 
wheelchair.  The nursing assessment shows that the veteran 
was oriented to unit policies to include the nurse call 
signal, bathrooms and bed operation.  An Interim Care Plan 
dated April 11, 1991 reflects notation that the veteran was a 
fall risk with a history of falls, and that he would require 
assistance with ambulation behind his wheelchair to meals, 
and assistance with activities of daily living.  The plan 
cited a "contract" between the staff and the veteran, with 
the veteran requesting assistance with ambulation as needed.  
A progress note dated April 11, 1991, indicates that the 
veteran started walking, and that he bumped into walls.  
Objective findings included left-sided weakness and the 
report notes that the veteran was a fall risk.  A progress 
note dated April 12, 1991 shows that the veteran had been up, 
back and forth, and although ambulating fairly well, he was 
very unsteady.  A progress note dated April 14, 1991, shows 
that the veteran was found on the floor trying to put his 
shoes on and that he was upset over having fallen.  The 
nursing plan included watching the veteran carefully in bed 
with the side rails up and that he would not be allowed out 
of bed without assistance.  The veteran reported that he fell 
after slipping on something wet.

A September 1991 VA hospital discharge reports reflects that 
the veteran fractured his left hip as a result of his April 
14, 1991 fall and that on April 19, 1991, he underwent open 
reduction and internal fixation of the left hip, with 
subsequent rehabilitation therapy.

In his October 1991 statement, the veteran related that once 
at the VA hospital, on April 13, 1991, he called for a nurse 
when he needed to relieve himself as the urinal was full.  He 
indicated that the nurse did not come so he stood and slipped 
on a blanket that had been left on the floor.  He stated that 
he reached behind him for the bed for support, but that it 
had not been locked and it rolled away, causing him to fall 
on his left hip.  The veteran reported subsequent physical 
therapy and stated that therapists concluded that he would 
never again be independently ambulatory.  The veteran stated 
that his injury would not have happened if VA policies had 
been followed such as:  1) the VA nurses had been responsive; 
2) his been rail had been raised to prevent him from getting 
out of bed; 3) no blanket had been on the floor; and 4) the 
bed had been securely locked.  The RO accepted the veteran's 
statement as a claim for benefits pursuant to 38 U.S.C.A. 
§ 1151.


Also in October 1991, the veteran's spouse, identified as a 
certified home health aide, nurse aide and medication aide, 
prepared a statement in which she indicated that the veteran 
told her he had fallen when no nurse came to assist him with 
a urinal and he had slipped on a blanket.  

On February 25, 1993, the veteran died.


Laws and Regulations Pertinent to § 1151/Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to the 
spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Accrued 
benefits are defined as periodic monetary benefits to which 
and individual was entitled at death based on evidence in the 
file at death and due and unpaid for a period not to exceed 
two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 3.800 
(1998).  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of the 1151 
statute and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
The United States Court of Appeals for the Federal Circuit 
issued a decision in the same case, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), as did the United States Supreme 
Court, Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 
1995, the Secretary published an interim rule amending 38 
C.F.R. § 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14,222 
(March 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified 
at 38 C.F.R. § 3.358(c) (1997).

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  
Since the veteran's 1151 claim, upon which the accrued claim 
herein is based, was filed before October 1997, such must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final regulation.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required here.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The VA Office of the General Counsel has addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151, 
which authorizes benefits for disability incurred as the 
"result of hospitalization," applies to disabilities 
incurred during hospitalization but which are unrelated to a 
program of medical treatment, such as falls.  It was held 
that compensation for injuries suffered "as the result of . 
. . hospitalization" is not limited to injuries resulting 
from the provision of hospital care and treatment, but may 
encompass injuries resulting from risks created by any 
circumstances or incidents of hospitalization.  VAOGCPRECOP 
7-97 (January 29, 1997).

VA's General Counsel has found that an injury should be 
considered to have resulted from hospitalization when the 
claimant fell due to some unique feature of the hospital 
premises which created a zone of danger out of which the 
injury arose.  VAOPGCPREC 7-97.  However, a fall due solely 
to a veteran's inadvertence, want of care, or pre-existing 
disability generally is not said to result from VA 
hospitalization.  The General Counsel stated that in 
determining whether injuries suffered in a fall are the 
"result of hospitalization" for purposes of 
38 U.S.C.A. § 1151, it is necessary for the factfinder to 
determine the cause or risks which precipitated the fall and 
the injuries, and then to determine whether those risks arose 
from the claimant or from the conditions or circumstances of 
hospitalization.  In determining whether a specific injury is 
a result of hospitalization, guidance may be drawn in 
appropriate cases from judicial decisions under workers' 
compensation laws and similar laws requiring a finding of 
causation without regard to fault.  VAOGCPRECOP 7-97 (January 
29, 1997).

The General Counsel Opinion further indicates that it may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.  The General Counsel stated that, 
for purposes of 38 U.S.C.A. § 1151, when the cause of a fall 
during VA hospitalization cannot be determined, the benefit-
of-the-doubt doctrine in 38 U.S.C.A. § 5107(b) may militate 
in favor of a conclusion that the fall was attributable to 
the circumstances or conditions of hospitalization, if the 
claim is well grounded.  Id.

The question of whether an injury resulted from VA 
hospitalization is an issue of fact to be determined by the 
finder of fact (initially, the RO) in each case after 
consideration of all the conditions and incidents of the 
hospitalization in issue.  See VAOPGCPREC 7-97 (Jan. 29, 
1997).  The Board is bound to follow precedent General 
Counsel opinions.  38 U.S.C.A. § 7104(c) (West 1991).

The benefit of the doubt standard, 38 U.S.C.A. § 5107(b), 
requires that after consideration of all the evidence and 
material of record, where there is an approximate balance of 
the positive and negative evidence, reasonable doubt is 
resolved in the veteran's favor.  In other words, only an 
approximate balance of the positive and negative evidence is 
required for a veteran to prevail.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




§ 1151/Accrued Analysis

A well grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998).  In order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Precedent opinions of the VA General Counsel have 
noted that, although claims under 38 U.S.C.A. §  1151 are not 
based upon actual service connection, there are similarities 
in their adjudication, including the requirement of a well-
grounded claim and medical evidence to establish a causal 
connection between the claimed injury and the disability in 
issue.  See VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 
(Feb. 11, 1997).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In 
determining whether the claim is well grounded, the evidence 
is generally presumed to be credible.  See Arms v. West, 
12 Vet. App. 188 (1999).

In this case, the veteran clearly fractured his hip while 
hospitalized at a VA facility, an injury that resulted in 
additional disability requiring surgery and rehabilitation 
therapy.  Such facts are not in dispute.  

During his lifetime the veteran testified that his fall was 
the result of a wet spot and/or a blanket left on the floor 
and cited factors such as the bed wheels being unlocked which 
prevented him from catching himself when he fell; the absence 
of raised guard rails on the bed to prevent him from leaving 
the bed; and/or the failure of hospital personnel to respond 
to his call for assistance.  He was competent to aver all of 
those things and, for the purposes of determining whether the 
claim is well grounded, his statements and those of his 
surviving spouse are deemed credible.  Based on such, the 
Board finds this claim to be well grounded.  Moreover, the 
Board is satisfied that all relevant and available facts have 
been properly developed and that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The Board next notes that VA adjudicators are charged with 
constructive notice of documents generated by VA even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, the extensive records associated with VA 
hospitalization in April 1991 were constructively in the file 
at the time of the veteran's death in 1993 and may be 
considered in connection with the appellant's claim for 
accrued benefits.  Those records contain no clear 
confirmation or refutation relevant to the veteran's 
statements that no one responded to his calls for assistance; 
that his bed rail had not been raised to prevent him from 
getting out of bed; that a blanket and/or wet patch was or 
was not left on the floor; or that the bed had not been 
securely locked.  Those records do support the veteran's 
later contentions insofar as they contain notation of his 
report of having slipped on something wet.  

The Board recognizes that the veteran was specifically 
admitted to the VA for rehabilitation of left-sided weakness 
resulting from a subdural hematoma, and that VA records 
indicate he required ambulatory assistance.  However, the 
competent evidence does not show that his injury, the hip 
fracture and its residuals, or even the fall, was the natural 
progression or consequence of his left-sided weakness.  
Rather, VA records indicate only that VA personnel recognized 
the need for the veteran to be assisted.  The Board continues 
to note that there is no evidence showing that the veteran's 
actions were in any way misconduct.  He was a patient in a VA 
facility who, according to his unrefuted statements, needed 
to take care of his personal needs and attempted to do so 
after no one appeared to assist him.  The Board has also 
considered the veteran's "contract" with the nursing staff 
relevant to requesting assistance in ambulation.  However, as 
noted above, there was no evidence of record at the time of 
the veteran's death, such as nursing logs, which tend to 
confirm or refute his contention that when asked for 
assistance none was provided.  The available nursing 
notations only show that a nurse arrived to find the veteran 
on the floor.

In short, there is, in this case, no reasonable way to 
ascertain with certainty whether the circumstances of the 
veteran's fall were as he related.  What is clear is that the 
veteran fell during a period of VA hospitalization, and that 
such fall resulted in additional disability to the veteran.  
The Board thus finds that this is a case governed by the 
benefit-of-the-doubt doctrine in 38 U.S.C.A. § 5107(b).  See 
VAOPGCPREC 7-97 (Jan. 29, 1997).  As the facts are in 
equipoise, reasonable doubt will be resolved in the 
appellant's favor, and disability compensation for residuals 
of a hip fracture under 38 U.S.C.A. § 1151, on an accrued 
basis, are warranted.  38 U.S.C.A. §§ 1151, 5107, 5121; 38 
C.F.R. §§ 3.358, 3.1000.

Burial Benefits

If a veteran's death is not service-connected, a certain 
monetary amount may be paid toward the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial, where, at the time of death, the 
veteran had a compensation or pension claim pending, and 
there is sufficient evidence of record on the date of the 
veteran's death to have supported an award of compensation or 
pension effective prior to the date of death.  38 C.F.R. 
§ 3.1600(b).  

Herein above, the Board has granted compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  This grant is 
based on information constructively in VA's possession at the 
time of the veteran's death, including his statements, the 
statement from his spouse, a statement from a physical 
therapist pertinent to his condition prior to entering the VA 
facility, and extensive records of the period of 
hospitalization that began in April 1991.  Based on that 
evidence, the veteran was entitled to compensation benefits 
under 38 U.S.C.A. § 1151 at the time of his death.  
Accordingly, 38 C.F.R. § 3.1600(b) provides for an award of 
nonservice-connected burial benefits in this case.  


ORDER

Disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left hip fracture, on an accrued basis, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

A nonservice-connected death burial allowance is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

